The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 	Applicant’s amendment, filed 07/21/2022, has been entered.
Claims 2, 4-10, 13-15, 18-20, 22-24, 27 have been canceled.
Claims 32-38 have been added.
Claims 1, 3, 11, 12, 16, 17, 21, 25, 26, 28-38 are pending.
Claim 28 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claims 1, 3, 11, 12, 16, 17, 21, 25, 26, 29-38 are currently under examination as they read on a method for treating neuromyelitis optica (NMO) comprising administering an anti-IL-6 receptor antibody to a patient who has been determined to have high expression level of (cathepsin G) CTSG.

This Office Action will be in response to Applicant’s amendment / arguments, filed 07/21/2022.  
The Rejections of Record can be found in the previous Office Action, mailed 03/24/2022.
The previous rejection under 35 U.S.C. 112(a) has been withdrawn in view of Applicant’s amendment, filed 07/21/2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 12, 16, 17, 21, 25, 26, 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (Neurology 2014, 82:1302-1306; cited in IDS) in view of Saadoun et al. (Ann. Neurol. 2012, 71:323-333; cited in IDS) and Sanayama et al. (Arthritis & Rheumatology 2014, 66:1421-1431) and Applicant’s own remarks that the recited anti-IL-6 receptor antibodies were known in the art at the time of the invention. 
The present claims are directed to a method of treating a NMO patient comprising administering an anti-IL-6 receptor antibody wherein a sample from said patient has a high expression of CTSG compared to a healthy control or a lower expression of CTSG compared to same patient control before administration of the antibody.
Araki et al. taught a method of treating NMO patients comprising administering tocilizumab, a humanized anti-IL-6 receptor monoclonal (see entire document, in particular, see, e.g., page 1320, first paragraph).
Araki did not teach obtaining samples from the patients and determining the expression of CTSG.  However, it would have been obvious to one of ordinary skill in the art to assess the efficacy of tocilizumab by determining the expression level of CTSG in the patient before the treatment and after the treatment because CTSG was a well-known to place a role in NMO damage as taught by Saadoun et al. (see entire document).  In particular, Saadoun et al. taught the presence of neutrophils is a characteristic feature in NMO in human, that NMO damage is significantly reduced by intracerebral administration of cathepsin G (CTSG) inhibitor I, which are neutrophil protease inhibitors, and that neutrophils damage tissues by releasing protease including elastase and CTSG (abstract, page 328, right column to page 330, left column, figure 4 and page 331, right column, third paragraph).  
Furthermore, one of ordinary skill in the art would have been motivated to assess gene expression levels in patients treated with tocilizumab in order to predict therapeutic responses because such practice was well-known in the art before the effective filing date of the claimed invention as exemplified by Sanayama et al. (see entire document).  In particular, Sanayama disclosed obtaining samples from patients before and after treatment for analysis of gene expressions to identify biomarkers that can be used to predict therapeutic response to tocilizumab in patients with rheumatoid arthritis (see Methods and Results).  
Upon reading the teachings by Saadoun, one of ordinary skill in the art would have been motivated to use CTSG as a biomarker to assess the efficacy of tocilizumab in the treatment of NMO because the expression level of CTSG is an indication of severity of the disease as it plays a role in neutrophil-mediated damage.  Moreover, given the teaching by Saadoun et al., one of ordinary skill in the art would also have reasonable expectation that the sample from NMO patient would have a high level expression of CTSG compared to a healthy control because neutrophils damage tissues by releasing CTSG.
Moreover, one of ordinary skill in the art would have been motivated to select a patient who has expression level of CTSG 5x or 10x higher than a healthy control because said patient would have a greater need for treatment given that CTSG is an indicator of disease pathogenesis.  Similarly, patients who response to the treatment would also be expected to have less than 0.5x or 0.2x the expression level of CTSG than before the treatment.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements (e.g., method of administering an anti-IL-6 receptor antibody to treat NMO patient / obtaining samples to determine gene expression in order to predict efficacy of the treatment / expression of CTSG in pathogenesis of NMO ) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods (administering tocilizumab to treat NMO patients and using CTSG as a biomarker to determine whether the tocilizumab treatment has been efficacious in NMO patient who has been treated with tocilizumab) with no change in their respective functions and the combination would have yielded nothing more than predictable results of treating NMO patients with tocilizumab for whom the treatment has been determined to be efficacious by analyzing the expression level of CTSG.
With regard to the newly added limitation that recites the anti-IL-6 receptor antibodies in the claims, it is noted given Applicant’s own admission that these antibodies were “known in the art on the filing date of the application” (page 8, p.2 of Applicant’s remarks, filed 07/21/2022), it would have been obvious to one of ordinary skill in the to use any one of them in the method taught by the prior art. 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Applicant’s argument
	Applicant argues that the disclosure of the prior art references do not teach that the expression level of CTSG can be used as a biomarker to assess the efficacy of an anti-IL-6 receptor antibody.
	As previously noted, Sanayama disclosed obtaining samples from patients before and after treatment for analysis of gene expressions to identify biomarkers that can be used to predict therapeutic response to tocilizumab in patients with rheumatoid arthritis; and Saadoun taught the presence of neutrophils is a characteristic feature in NMO in human and that NMO damage is significantly reduced by intracerebral administration of cathepsin G (CTSG) inhibitor I, which are neutrophil protease inhibitors, and that neutrophils damage tissues by releasing protease including elastase and CTSG.  Upon reading the reference teachings, one of ordinary skill in the art would have been motivated to analyze the expression of CTSG as a biomarker from NMO patients before and after treatment with tocilizumab.
	Applicant’s argument has not been found convincing.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644             
October 4, 2022